Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 10-14, 16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson US 4,449,968 in view of Correa US 2008/0195064.

Regarding claim 1, Peterson teaches an automated spray applicator for young avian animals, comprising: 
a housing (figure 1);
at least one actuatable automatic spray nozzle comprising: 
an electrical, pneumatic or hydraulic actuator (45 as described in at least column 4 lines 54-60); and 
a nozzle tip (42); 
a spray module to actuate the at least one automatic spray nozzle between open and closed positions (57/34/35/etc. as shown in figures 2 & 4 and described in at least column 4 lines 12-13, 20-60, column 5 lines 1-12, etc.); 
wherein the spray module is in electrical, pneumatic or hydraulic connection with the at least one automatic spray nozzle (as summarized in figure 4); 
wherein the at least one automatic spray nozzle is in fluid communication with a fluid tank (fluid tank 52 as shown in figures 2 and 4); 

wherein the applicator is mounted to a base (figures 1-2); 
but does not specify the module as a programmed programmable module; greater than 90% of the droplets comprise the recited diameter range, or which base comprises a rolling means for facilitating the movement of the applicator from one location to another location.
Correa; however, does teach a programmable spray module (20/21 and figure 2 as described in paragraph 0061); and a base comprises a rolling means for facilitating the movement of an applicator from one location to another location (as shown in figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such programmable module, in order to incorporate increase efficient functions of the device; since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art; and in order to facilitate easier movement of the device from location to location, which is the well-known function of rolling means/wheels.
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide greater than 90% of the droplets within the recited diameter range, in order to provide efficient use of the system for the intended purpose of providing such droplet sizes for various vaccine applications; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art; and Peterson renders such various values as result effective variables “Of course, slight variation in nozzle configuration and variation in the back pressure of the vaccine is likely to change the droplet size of the vaccine as it is discharged into the cabinet.  It has been found that less than one-tenth of one percent of the droplets are discharged by the nozzles in the inhalation region of 8 microns or less in diameter” (column 6 lines 45-51); and this value is a mere embodiment of applicant’s invention where applicant fails to describe any particular criticality to such value (applicant’s paragraph 0099).



Regarding claim 4, the references teach the spray applicator of claim 1, but do not specify wherein the rolling means comprises a locking means to reversibly prevent the rolling means from rolling during use.
However, such types of locking means are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a locking means, in order to avoid inadvertent/undesired movement of the system during use.

Regarding claim 5, the references teach the spray applicator of claim 1, wherein Peterson further teaches the base comprises a standing means, for maintaining the applicator in a fixed position when movement of the applicator is not desired (as shown in figure 1).

Regarding claim 6, the references teach the spray applicator of claim 1, wherein Peterson further teaches a tank holder is mounted to the housing (such as ledge of platform 21 as inherently shown in figures 1-2).

Regarding claim 7, the references teach the spray applicator of claim 6, wherein Peterson further teaches the tank comprises a lid (as shown in at least figures 1-2), 
but do not specify a fluid level float.
However, such elements are well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such elements, in order to provide a more conveniently, efficient and safe system, especially in light of the air pressurization.

Regarding claim 10, the references teach the spray applicator of claim 1, wherein Correa further teaches the flow of fluid is functionally connected to a sensor, wherein the sensor relays/communicates a 

Regarding claim 11, the references teach the spray applicator of claim 1, wherein Correa further teaches a vertical nozzle hood assembly adjustment rod is connected to the housing via a rod attachment means (inherently taught at 252b of figure 27). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such vertical adjustment means, in order to enhance vaccine distribution options; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    

Regarding claim 12, the references teach the spray applicator of claim 11, wherein Correa further teaches attached to the vertical rod is a horizontal nozzle hood adjustment rod, which attaches to vaccine hood panels via vaccine hood panel attachment means (better shown in annotated figure 27 below). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such adjustment means, in order to enhance vaccine distribution options; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.       

    PNG
    media_image1.png
    529
    449
    media_image1.png
    Greyscale


Regarding claim 13, the references teach the spray applicator of claim 12, wherein Correa further teaches comprising a vaccine or other fluid alarm status indicator light tower (again paragraph 0080) and a pressure regulator (again 48 as shown in at least figure 2); but do not specify situated at a top-most portion of the housing. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such functions, in order to efficiently and safely operate the system.
However, it would have been obvious to provide such elements at such a location in order to enhance viewing for a user to such elements; since shifting the position of the light and regulator would not have modified the operation of the device in an unknown manner; and all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.        

Regarding claim 14, the references teach the spray applicator of claim 1, wherein Correa further teaches the spray module is operable and programmable via a screen (figure 10); but does not specify 
However, touch screens are extremely well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide a touch screen, in order to provide increased efficient use of the system.

Regarding claim 16, the references teach a method for administering vaccine or non-vaccine fluid to day old chicks, or other young avian animals, comprising administering vaccine or other non-vaccine fluid to said chicks or other avian animals using the spray applicator of claim 1 (as previously described), thereby administering the vaccine or non-vaccine fluid.

Regarding claim 19, the references teach a method of treating chicks, or other young avian animals, with a formulation comprising the steps of dispersing the formulation using the spray applicator of claim 1; and allowing the chicks to consume the dispensed formulation, thereby treating the chicks or other young avian animals (as previously described);
but do not specify the formulation as probiotic.
However, probiotic formulations are well known. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the formulation as probiotic, in order to efficiently administer required supplements to the chicks; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 20, the references teach the method of claim 19, but do not specify wherein the probiotic formulation is a liquid or liquid-like gel.
Peterson; however, already discloses use of the spray applicator with liquid. Therefore again it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide the probiotic as liquid, in order to efficiently administer required supplements to the chicks; since a recitation 

Regarding claim 21, the references teach the spray applicator of claim 1 wherein Peterson further teaches further comprising a source of pressurized air for supplying pressure to the fluid prior to its entry into the spray nozzle (53-58 as shown in figure 4 and described in column 4 lines 9-35, etc.).

Regarding claim 22, the references teach the spray applicator of claim 1 wherein Peterson further teaches the nozzle tip is operably connected to, mounted on or a component of the actuator (as shown in figures 1, 2, and 4).

Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive.
Applicant merely states that the rejection above does not teach applicant’s limitations of claim 1. There are no arguments against the obviousness statements accompanying the rejection of claim 1 above. Since the rejection is a 103 rejection, it is already clear that the references do not disclose the limitations, but instead render the limitations obvious (see obviousness statements above). Applicant should respond with arguments as to why the obviousness statements above are not obvious.
Furthermore, applicant goes on to explain how the present invention operates much differently than the system of Peterson; however, none of these specific functions (and their partnering structural elements) are recited in claim 1. The Examiner suggests applicant amend claim 1 to recite such structural elements performing such functions in order to move prosecution further and perhaps find the arguments more convincing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644